Citation Nr: 0406178	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-20 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to a rating in excess of 60 percent for 
arteriosclerotic cardiovascular disease.

2.	Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
beriberi and/or malnutrition.

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.	Entitlement to service connection for dysentery.

5.	Entitlement to service connection for a kidney disorder.

6.	Entitlement to service connection for malaria.

7.	Entitlement to service connection for special monthly 
compensation based on the need for regular aid and 
attendance or being housebound.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and from September to December 1945, and was a 
prisoner of war (POW) of the Japanese government from April 
10, 1942, to September 25, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a September 1986 decision, the Board, in pertinent part, 
denied the veteran's claims for service connection for 
arteriosclerotic cardiovascular disease and essential 
hypertension, pulmonary disease, a urinary tract infection, 
and beriberi and/or malnutrition.  That determination is 
final, and may not be reopened without evidence deemed to be 
new and material.  In a June 1997 decision, the RO granted 
service connection for ischemic heart disease 
(arteriosclerotic cardiovascular disease) and awarded a 60 
percent disability rating.  The current appeal comes before 
the Board from the RO rating decisions of March and June 2002 
which again, in pertinent part, denied service connection for 
hypertension and beriberi and/or malnutrition, and granted 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).

The Board points out in this regard that it appears that, in 
March and June 2002, the RO reopened the veteran's claims for 
hypertension and beriberi and/or malnutrition and denied them 
on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claims ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

Also, the March 2002 rating decision denied entitlement to 
service connection for a urinary tract infection, and the 
veteran has not perfected an appeal as to that matter.  
However, in a lengthy November 2003 written statement, the 
veteran appears to raise claims of entitlement to service 
connection for a urinary tract disorder and pulmonary 
tuberculosis.  These claims are referred to the RO for 
appropriate development and consideration.

The veteran's appeal as to the matter of entitlement to 
service connection for a kidney disorder is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will provide notification if further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
fails to demonstrate that the veteran has definite heart 
enlargement or chronic congestive heart failure.

2.	 The objective and competent medical evidence of record 
fails to demonstrate that a workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.

3.	The objective and competent medical evidence of record 
fails to demonstrate that the veteran has an ejection 
fraction of less than 30 percent.

4.	The veteran was a POW from April 10 to September 25, 
1942.

5.	The evidence added to the record since the September 
1986 Board decision does not bear directly and 
substantially upon the specific matters under 
consideration regarding service connection for 
hypertension, beriberi, and/or malnutrition, and is 
cumulative of evidence previously considered, is not 
both new and material, and is not so significant that it 
must be considered in order to fairly decide the merits 
of the claims.

6.	The preponderance of the competent and objective medical 
evidence of record fails to demonstrate that the veteran 
currently has residuals of dysentery incurred during 
active military service.

7.	The preponderance of the competent and objective medical 
evidence fails to demonstrate that the veteran currently 
has residuals of malaria incurred during active military 
service or that any currently diagnosed malaria is due 
to active service.

8.	The veteran's service-connected heart disease does not 
render him in need of regular aid and attendance, nor 
does it render him housebound.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 60 percent for 
arteriosclerotic cardiovascular heart disease are not 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.303 102, 3.159, 4.7, 4.104, 
Diagnostic Code 7005 (2003).

2.	The September 1986 Board decision that denied 
entitlement to service connection for essential 
hypertension, beriberi, and/or malnutrition is final, 
and new and material evidence has not been submitted to 
reopen the claims of entitlement to service connection 
for hypertension, beriberi, and/or malnutrition.  38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.300, 
3.303, 20.1100, 20.1105 (2003).

3.	Neither malaria nor dysentery was incurred in or 
aggravated by active service, nor may either disorder be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

4.	The criteria for entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status have not been met.  38 U.S.C.A. §§ 
1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In July 2001, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the VCAA 
regarding his claims for service connection for hypertension, 
a kidney disorder, malaria, and beriberi.  In an August 2001 
letter, the RO advised the veteran of its efforts to obtain 
pertinent medical evidence and of what the veteran should to 
obtain medical evidence to support his claims.  In addition, 
the appellant was advised, by virtue of a detailed September 
2002 statement of the case (SOC) issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2001 VCAA 
letter and September 2002 SOC contained the new duty-to-
assist law and regulation codified at 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.159 (2002).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Moreover, although 38 C.F.R. § 19.31(b)(1) (2003) would 
ordinarily require the RO to issue a supplemental statement 
of the case (SSOC) in response to new evidence, the Board 
notes that the medical evidence it received in November 2003 
from the veteran provides no new information regarding the 
claimed disorders.  The findings merely repeat those of the 
previous examination reports.  Furthermore, the Board notes 
that it will not rely upon this evidence in making its 
decision in this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The Board, in a decision dated in September 1986, in 
pertinent part, denied the veteran's claims for service 
connection for essential hypertension, beriberi, and/or 
malnutrition.  The Board found at that time that 
arteriosclerotic cardiovascular disease, including essential 
hypertension, was not shown until the 1980s and, although a 
private physician had recently diagnosed beriberi, the 
disease was not shown at during the veteran's 1985 VA 
examination and there was no corroborating clinical evidence 
provided by the veteran's private physician to support the 
diagnosis.  The Board also noted that neither beriberi nor 
another nutritional deficiency disease was shown when the 
veteran was examined for separation in 1945, and there was 
essentially no evidence of record linking the claimed 
disorders to the veteran's active military service.  The 
appellant was duly notified of the Board's action and the 
decision was, therefore, final, based upon the evidence then 
of record.  38 U.S.C.A. §§ 7104(b), 7105; 38 C.F.R. §§ 
20.1100, 20.1105.

The evidence of record before the Board at the time of its 
September 1986 decision included the veteran's service 
medical and personnel records.  On September and October 1945 
Affidavits for Philippine Army Personnel, the veteran 
indicated that he had no wounds or illnesses during service.  
When examined for separation in December 1945, beriberi, 
and/or malnutrition were not reported, and his blood pressure 
was 112/72.

Also before the Board when it denied the veteran's claim for 
service connection for beriberi and/or malnutrition was a 
January 1984 written statement from D.F.M., M.D., indicating 
that he examined the veteran in December 1982.  Diagnoses 
were not referable to beriberi and/or malnutrition.  A 
January 1984 statement from R.A.C., M.D., diagnosed 
rheumatoid arthritis and possible heart disease.

A February 1984 statement from J.A.L., M.D., is to the effect 
that he treated the veteran for shortness of breath and chest 
pain, but the physician did not describe beriberi and/or 
malnutrition.

A February 1985 VA psycho-social evaluation report includes 
the veteran's report of being afflicted with beriberi, 
malaria, and dysentery as a POW and that he was released in 
September 1942 in a relatively weak and malnourished state.  
He was hospitalized in 1956 due to a nervous breakdown and in 
1978 due to kidney and gall bladder problems, and had 
recently experienced blurred vision.  The VA social worker 
noted that he looked haggard.

In April 1985, the veteran underwent a VA former-POW protocol 
examination.  On a report of medical history completed at 
that time, he indicated that as a POW he had experienced 
sores at the angles of his mouth, excessive thirst, vitamin 
deficiency, aches and pains in his muscles and joints, and 
beriberi.  His blood pressure was 150/98.  The pertinent 
diagnoses of the POW examination reflected arteriosclerotic 
hypertensive cardiovascular disease and no medical evidence 
of the current existence of any nutritional deficiency 
resulting from forced labor or inhumane treatment while a 
POW.  

In a September 1985 written statement, E.B.V., M.D., said 
that he had treated the veteran for chest pain, upper and 
lower extremity numbness, and dizziness.  It was noted that 
the veteran was a POW and developed a nutritional deficiency, 
nervousness, and anxiety that caused loss of appetite and 
sleep up to the current time.  The veteran was described as 
fairly well developed and fairly well nourished.  Pertinent 
diagnoses included severe anemia and beriberi.

The Board also considered the testimony of the veteran and 
his wife at his June 1986 personal hearing at the RO.

The September 1986 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the September 1986 Board decision which was 
the final adjudication that disallowed the appellant's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted. Amendments to 38 C.F.R. 
§ 3.156(a) that define new and material evidence are 
effective prospectively for claims filed on or after August 
29, 2001. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen his claim was filed in August 
2000, the regulations in effect prior to August 29, 2001, are 
for application.

An application to reopen the appellant's claims was received 
by the RO in August 2000.  The evidence added to the record 
since the September 1986 Board decision that denied service 
connection for hypertension, beriberi, and/or malnutrition 
includes private medical records and statements, VA 
examination reports, and the veteran's written statements.

In a July 1996 written statement, R.C.A., Jr., M.D., 
indicated that he had treated the veteran for the past two 
weeks for chest pains, headache, and breathing difficulty.  
Diagnoses included beriberi and hypertension.

February 1997 VA examination reports indicate that the 
veteran was 167 centimeters (cm.) tall and weighed 74 
kilograms (kg.).  He complained of frequent dizziness, and 
his blood pressure was 150/80.  The VA examiner diagnosed no 
residuals of malnutrition and no residuals of beriberi.

In a January 1998 written statement, Dr. R.C.A. said he had 
treated the veteran for the past year for diagnoses that 
included hypertension.  The doctor said the veteran's 
ailments were incurred as a POW, when he suffered from 
malnutrition and edema due to beriberi which may have 
resulted in beriberi heart disease, a urinary tract 
infection, and the beginning of optic nerve atrophy.  Dr. 
R.C.A. said the veteran's ailments rendered him practically 
disabled, he was unable to do self-care, and his partial 
blindness and constant dizziness kept him nearly bedridden.

A March 1998 VA examination report indicates that the veteran 
was 169 cm. tall and weighed 79 kg.  Diagnoses included 
hypertensive arteriosclerotic heart disease.  An October 2000 
VA examination report indicates that he was 168.5 cm. tall 
and weighed 73.5 kg.  

In a July 1998 written statement, Dr. R.C.A. diagnosed the 
veteran with hypertension.

An October 2000 VA examination report included a diagnosis of 
"HCVD" (hypertensive cardiovascular disease).

In a February 2001 written statement, Dr. R.C.A. stated that 
since 1987 the veteran had suffered from diagnoses that 
included hypertension and beriberi, and that original records 
were sent to VA in 1989.  Dr. R.C.A. said the veteran was 
still being treated for the listed disorders.

The veteran underwent VA examination for infectious diseases 
in May 2002.  According to the examination report, he alleged 
that he had beriberi, malnutrition, and dysentery as a POW 
and was treated by a private physician after his release as a 
POW.  He complained of chest heaviness and easy fatigue with 
shortness of breath.  He currently weighed 73.3 kg.  There 
was no dermatitis or stomatitis noted.  Upon examination, the 
VA examiner diagnosed no residual evidence of malnutrition, 
dysentery, or beriberi.  

The May 2002 VA examination report for aid and attendance 
reflects that the veteran's nutritional state was fairly 
nourished.  The diagnosis was "HASHD" (hypertensive 
arteriosclerotic heart disease).

In a June 2002 written statement, Dr. R.C.A. reported the 
veteran's complaints of chest pain, easy fatigability, and 
headache with difficulty breathing.  Diagnosis included 
hypertension.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
hypertension, beriberi, and/or malnutrition essentially fails 
to address the inadequacies of the appellant's claims at the 
time of the prior denial in September 1986.  In this respect, 
the additional evidence submitted does not suggest that the 
veteran had hypertension, beriberi, and/or malnutrition due 
to service, and the recent VA and non-VA medical records do 
not support the appellant's contentions that such disorders 
were incurred in or related to his period of active service.

Even assuming, arguendo, that the appellant's claims for 
service connection for hypertension, beriberi, and/or 
malnutrition were to be reopened and considered on the 
merits, the claims would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of hypertension in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; and, peptic ulcer disease.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2003).  For purposes of this section, 
the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (2003).

The veteran was a former POW and, as a combat veteran, the 
veteran is entitled to have any statement or testimony of 
relevant symptoms he presents accepted as satisfactory 
evidence of that incurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002). (The Board is assuming for the purpose of our analysis 
that the veteran, as a former POW, had engaged in combat with 
the enemy.)  The evidence of record indicates that, as noted 
above, the veteran indicated on his 1985 POW medical history 
questionnaire on file that he suffered from malnutrition and 
beriberi as a POW.  More important, however, the VA examiner 
at that time specifically reported that there was no medical 
evidence of any current disability resulting from nutritional 
deficiencies, forced labor, or inhumane treatment while a 
POW.

The veteran has contended that service connection should be 
granted for hypertension, malnutrition, and beriberi due to 
his POW experience in service.  But the record demonstrates 
that no hypertension, malnutrition, or beriberi was reported 
on his September and October 1945 processing affidavits, when 
he denied having wounds or illness on active duty, and 
December 1945 physical examination findings were normal.  
Moreover, the first post-service evidence of record of 
treatment for hypertensive is from the 1980s, nearly 40 years 
after the veteran's discharge from service.  Furthermore, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had malnutrition or 
beriberi.  In fact, in February 1997 and May 2002, two VA 
examiners specifically noted that while the veteran alleged 
to have beriberi and malnutrition there were no current 
residuals of these disorders evident.  More important, the 
veteran submitted no medical evidence of a currently 
diagnosed residual of malnutrition or beriberi.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits, and not merely history of findings in service).  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has residuals of malnutrition, 
beriberi, or dysentery been presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Nor do Dr. R.C.A.'s 1998 statement that the veteran had 
hypertension due to his POW experience, and the 2001 
statement to the effect that the veteran was treated for 
beriberi since 1987, support the veteran's claim.  Although 
the physician indicated that supporting records were supplied 
to VA in 1989, there is no indication in the claims file that 
such records were ever received at the RO.  With regard to 
the medical evidence, a diagnosis or opinion by a health care 
professional is not conclusive, and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence. Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Further, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Here, as was the case at time of the Board's 1986 decision, 
the medical evidence fails to demonstrate that the veteran 
has hypertension, beriberi, and/or malnutrition as a result 
of active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims.  The evidence now of record fails to show that the 
veteran currently has hypertension, malnutrition, or beriberi 
related to service or to a service-connected disability.  
Thus, these claims must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a); 38 C.F.R. § 3.303, 3.307, 3.309.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as laypersons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting for a moment the sincerity of the 
veteran's accounts of POW experience, we must be mindful that 
only medical professionals may make valid medical assessments 
of his condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the September 1986 Board decision regarding the claims 
for service connection for hypertension, beriberi, and/or 
malnutrition is cumulative of the evidence previously 
considered by the RO and not sufficiently significant to 
warrant reconsideration of the merits of the claims on 
appeal.  As the evidence received since the September 1986 
Board decision to deny service connection for hypertension, 
beriberi, and/or malnutrition is not new and material, it 
follows that the claims for service connection for 
hypertension, beriberi and/or malnutrition may not be 
reopened.

III.  Service Connection for Malaria and Dysentery, Increased 
Rating for Heart
Disease, and Special Monthly Compensation (SMC) based on the 
Need
for Regular Aid and Attendance or Being Housebound

A.  Factual Background

Service medical records do not include an enlistment 
examination report.  On September and October 1945 processing 
affidavits, the veteran indicated having no wounds or illness 
during service.  When he was examined for separation in 
December 1945, neither malaria nor dysentery was noted.

Post-service, the January and February 1984 written 
statements from Drs. D.F.M. and R.A.C. are not referable to 
malaria or dysentery

The February 1985 VA psycho-social evaluation report includes 
the veteran's report of being afflicted with beriberi, 
malaria, and dysentery as a POW and that he said he was 
released in September 1942 in a relatively weak and 
malnourished state.  He was hospitalized in 1956 due to a 
nervous breakdown and in 1978 due to kidney and gallbladder 
problems and recently experienced blurred vision.  The VA 
social worker reported that the veteran looked haggard at the 
time of the evaluation.

The veteran underwent a VA former POW protocol examination in 
April 1985.  On a report of medical history completed at that 
time, he indicated that as a POW, he experienced sores at the 
angles of his mouth, excessive thirst, vitamin deficiency, 
aches and pains in his muscles and joints, dysentery, and 
beriberi.  The pertinent diagnoses of the POW examination 
reflected no medical evidence of the current existence of any 
nutritional deficiency resulting from forced labor or 
inhumane treatment while a POW.  

The September 1985 statement from Dr. E.B.V. diagnosed 
beriberi and anemia but is not referable to dysentery or 
malaria.

In a July 1996 medical certificate, R. C.A., Jr., M.D., said 
he treated the veteran for the past two weeks for chest 
pains, headache, and dizziness and urinary problems.  
Diagnoses were not referable to dysentery or malaria.

The veteran underwent VA examination for systemic conditions 
in February 1997 but the diagnoses are not referable to 
dysentery or malaria.

As noted above, in a June 1997 rating decision, the RO 
granted service connection for ischemic heart disease 
(arteriosclerotic cardiovascular disease) and awarded a 
60 percent disability evaluation.

In a January 1998 written statement Dr. R.C.A. said he 
treated the veteran for one year for ailments that included 
left ventricular hypertrophy and left lateral wall ischemia 
as shown by electrocardiogram (EKG) performed in January 
1998, hypertension, minimal pulmonary tuberculosis (seen on 
X-ray in January 1998), partial blindness and a urinary tract 
infection.  Dr. R.C.A. said the veteran's ailments were 
incurred while he was a POW when he suffered from 
malnutrition and edema due to beriberi that may have resulted 
in beriberi heart disease and optic nerve atrophy.  It was 
noted that the veteran's partial blindness and constant 
dizziness kept him partially in bed.  Dr. R.C.A.'s treatment 
records, dated from February to July 1998, are not referable 
to complaints of or treatment for malaria or dysentery.

A private echocardiogram report dated in March 1998 reflects 
an ejection fraction of 66 percent (normal was 55-83%).  The 
radiological interpretation revealed that the veteran's left 
ventricle appeared concentrically hypertrophied but there was 
adequate systolic function.

In March 1998, the veteran underwent VA examination for heart 
and hypertension.  The examination report indicates that the 
veteran, who was 77 years old, complained of chest pain and 
occasional edema.  There was no evidence of congestive heart 
failure.  It was noted that an EKG was normal and a chest X-
ray showed a normal-size heart.  Examination of the veteran's 
heart revealed no thrills and there was regular rhythm and 
normal S1, S2, and (-) S3 with no cardiac arrhythmia.  
Exercise tests reflected 3-4 METS.  More than sedentary 
employment was not considered feasible.

A July 1998 statement from Dr. R.C.A. reflects diagnoses of 
hypertension, left ventricular hypertrophy (rechecked by EKG 
in July 1998), minimal pulmonary tuberculosis (shown by 
January 1998 x-ray), partial blindness due to cataracts and 
urinary tract infection.  A copy of the recent EKG results 
was enclosed.

In a January 1999 rating decision, the RO denied an increased 
rating for the veteran's ischemic heart disease and 
entitlement to a TIDU and SMC.

A March 2000 private chest X-ray report showed mild 
cardiomegaly and atheromatous aorta.

In August 2000, the RO received the veteran's current claim 
for an increased rating for his service-connected heart 
disease.

An October 2000 VA examination report reflects review of the 
veteran's March 1998 VA examination report and Dr. R.C.A. 
July 1998 medical certificate that diagnosed hypertension, 
left ventricular hypertrophy, pulmonary tuberculosis, and 
partial blindness due to cataract.  It was noted that, since 
the last VA examination, the veteran had recurrent sharp 
chest pains, described as mild to moderate, experienced on 
waking up, that occurred twice a month and were relieved by 
moving the covers or taking medication.  He was currently 
able to walk for 50 meters and do mild arm exercises.  In 
March 2000 he experienced sudden dizziness followed by loss 
of consciousness for 10 minutes and was hospitalized for 
three days.  He was told he had elevated blood pressure and 
heart disease but did not recall his prescribed medication.  
After his hospital discharge, he still felt weak and decided 
to seek hospitalization in another facility for there days 
and there was no change in prescribed medication.  His other 
symptoms included recurrent dizziness related to changes in 
position, intermittent palpitations, easy fatigability and 
shortness of breath with moderate effort with right thigh 
numbness.  He was able to tolerate slow walking up to 50 
meters and was able to cook food for him and his wife.  He 
had no orthopnea and no paroxysmal nocturnal dyspnea.  

On examination, there was no venous engorgement in the neck.  
Examination of the heart revealed that an "AB" (apical 
beat?) was not palpable; there was normal S1 and S2 and no 
murmur.  There were clear breath sounds in the veteran's 
lungs and no edema.  The VA examiner noted that the veteran 
was not in failure and tests reflected an ejection fraction 
of 66% with 4 METs.  The diagnosis was hypertensive 
cardiovascular disease.  More than light manual labor was not 
thought feasible because of the veteran's current 
symptomatology.  The VA examiner said that more than ordinary 
effort such as that related to farming or employment that 
entailed physical effort may precipitate symptoms.

A February 2001 written statement from Dr. A.A.D.S. is not 
referable to malaria, dysentery, or the veteran's service-
connected heart disability.  

In a February 2001 written statement, Dr. R.C.A. said that 
since 1987 the veteran suffered from diagnoses that included 
ischemic heart disease, hypertension, left ventricular 
hypertrophy (shown on EKG as of July 1998), pulmonary 
tuberculosis, minimal shown on X-ray in January 1998, partial 
blindness due to cataracts, urinary tract infection, malaria, 
and beriberi.  Dr. R.C.A. said he treated the veteran for the 
disorders but records of his hospitalization at Penafrancia 
Hospital were unavailable as they were destroyed in floods.  
Dr. R.C.A. said the veteran was seen regularly at the 
physician's clinic for treatment.

In March 2001, the RO received the veteran's current claim 
for SMC and for service connection for malaria, dysentery, 
malnutrition, and beriberi.

A July 2001 written statement from Dr. P.C. L. indicates the 
veteran was evidently hospitalized due to easy fatigability 
and hypogastric pain.  Diagnoses included cardiac arrhythmia, 
bilateral renal cyst and bilateral nephrolithiases.

In a December 2001 written statement, and again in February 
2002, E.C-L., M.D., diagnosed cardiac arrhythmia and 
nephrolithiasis.

In a February 2002 written statement, Dr. A.A.D.S. said the 
veteran was hospitalized for unstable angina secondary to 
coronary artery disease, hyperuremia, and multiple 
nephrolithiasis.

In its March 2002 rating decision, the RO granted the 
veteran's claim for a TDIU, effective from August 2000.

In May 2002, the veteran, who was 82 years old, underwent a 
VA examination for infectious diseases.  According to the 
examination report, he alleged that he had beriberi, 
malnutrition, and dysentery in a concentration camp.  He 
described having pedal edema, body weakness, and a puffy face 
when he was released as a POW and that a private doctor 
treated him on his release.  The veteran complained of chest 
heaviness, joint pains, easy fatigue, shortness of breath, 
and blurred vision.  He appeared conscious and alert, was 
clad in a clean shirt, and was sickly looking.  Examination 
of the heart revealed regular rhythm, with no murmurs and an 
AB was not palpable; S1 and S2 were normal.  His lungs were 
clear with no rales.  The veteran's abdomen was soft with no 
tenderness and there was no pedal edema.  The diagnoses 
included no residual evidence of malnutrition, dysentery and 
beriberi.  The VA examiner said the veteran was 82 years old 
with multiple ailments involving his joints, kidneys, heart 
and vision.  His poor vision and multiple joint pains, that 
on flare up caused difficulty in ambulating, were 
contributory factors in his being helpless.  The veteran's 
heart condition and blood pressure elevation added to the 
above.

Also in May 2002, the veteran underwent VA examination for 
aid and attendance or housebound status.  According to the 
examination report, a March 2000 X-ray showed cardiomegaly, 
mild and atheromatous aorta, and a March 2001 kidney 
ultrasound showed bilateral nephrolithiasis and bilateral 
renal cyst.  The veteran complained of chest pains, shortness 
of breath, easy fatigue, poor vision, and joint pains.  It 
was noted that the veteran required his wife's assistance to 
report for the examination.  The veteran was last 
hospitalized in February 2001 due to chest pains, shortness 
of breath and elevated blood pressure.  He was not 
permanently bedridden.  His pupils were reactive to light and 
positive for lens opacity.  Right eye vision was count 
fingers at one foot; left eye vision was 15/200.  It was 
noted that the veteran's memory was adequate, he was relevant 
in his answers, his judgment was good, and he was mentally 
competent to handle his funds.  It was noted that he had 
dizziness whenever he stood up and walked and had to hold on 
to a chair and his cane when he walked.  He preferred to stay 
at home, listening to the radio and sometimes walked around 
his house if not in pain.  

On examination, the veteran was conscious and sick looking, 
and was clad in a clean shirt.  He was 5 feet 5 inches tall 
and weighed 161 pounds.  He was stooped and fairly developed 
and nourished.  The veteran walked slowly with his cane.  His 
blood pressure was 170/80.  He was able to eat by himself if 
food was prepared, and was assisted in taking a bath and 
going to the bathroom.  Examination of his lower extremities 
reflected that he experienced pain on both knees with slight 
limitation of motion due to pain.  He used a cane to walk and 
had difficulty standing up.  He experienced lumbosacral spine 
pain upon movement.  He was able to walk 5 to 10 meters 
slowly with his cane and to hold on to another person or the 
walls when he walked.  He attended mass on Sundays if he felt 
well enough, accompanied by his wife and children.  He rode a 
tricycle to church.  The diagnoses included hypertensive 
arteriosclerotic heart disease, left ventricular hypertrophy, 
not in failure, ejection fraction of 66% with 4 METs, and 
degenerative arthritis in the lumbosacral spine and knees.

In a May 2002 written statement, Dr. M. D.-C. said she had 
treated the veteran since February 1997 for ischemic heart 
disease, treated with prescribed medication.
 
In a June 2002 written statement, Dr. R.C.A. said the veteran 
was seen for complaints of severe chest pains, easy 
fatigability and headaches, and difficulty breathing.  
Diagnoses included left ventricular hypertrophy, myocardial 
ischemia, and hypertension.  According to doctor, the veteran 
was unable to do any productive work and was unable to do 
self-care without aid or attendance due to his ailments.

A July 2002 private medical record indicates that the veteran 
was hospitalized for one day and diagnosed with benign 
prostatic hypertrophy, renal failure, and acute gouty 
arthritis.

B.  Analysis

1.  Increased Rating for Arteriosclerotic Heart Disease

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected heart diseased is evaluated 
as 60 percent disabling under Diagnostic Code (DC) 7005, 
which evaluates arteriosclerotic heart disease.  38 C.F.R. 
§ 4.104, DC 7005.  A 60 percent evaluation will be assigned 
where there is more than one episode of acute congestive 
heart failure in the past year; or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 60 percent.  
Id.  A 100 percent evaluation will be assigned where there is 
chronic congestive heart failure or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

The current rating criteria provide that myocardial 
infarction is rated 100 percent during and for three months 
following myocardial infarction documented by laboratory 
tests.

Thus, under the current rating criteria for evaluating 
arteriosclerotic heart disease, in order to warrant a 100 
percent rating, the objective medical evidence must show one 
of three criteria.  One of the criteria is valvular heart 
disease resulting in chronic congestive heart failure.  As 
discussed above, the evidence does not show congestive heart 
failure.  Another of the criteria is a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope.  In October 2000, the veteran complained of sharp 
recurrent chest pain and the VA examiner reported that the 
veteran was able to slowly walk up to 50 meters and had no 
orthopnea or paroxysmal nocturnal dyspnea and the veteran's 
cardiac stress test showed a maximum workload of 3 to 4 METs.

At the most recent VA examinations in May 2002, the veteran 
complained of chest heaviness, easy fatigue, and shortness of 
breath.  He was only able to walk 5 to 10 meters slowly while 
holding on to another person or wall and using a cane and a 
maximum workload of 4 METs was noted.  In no case was a 
workload of 3 METs or less reported such as to meet the 
criteria noted above under the current regulations.

The last of the three criteria is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.   The March 1998 cardiac catherization report showed 
an estimated ejection fraction of 66 percent with left 
ventricular hypertrophy. Private medical statements have also 
diagnosed left ventricular hypertrophy.  In October 2000, the 
VA examiner noted that tests reflected an ejection fraction 
of 66 percent.  In May 2002, the VA examiner reported 
hypertensive arteriosclerotic heart disease and left 
ventricular hypertrophy with an ejection fraction of 66 
percent.  Accordingly, as the evidence does not show that the 
veteran meets any of the three criteria for a 100 percent 
rating under the current diagnostic code, his service-
connected heart disability does not meet the requirements for 
a 100 percent schedular rating under the current diagnostic 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7000.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for arteriosclerotic cardiovascular disease.  See 38 
U.S.C.A. §§ 1155, 5107 (new and old); 38 C.F.R. §§ 4.7, 
4.104, DC 7005.

Furthermore, as previously noted above, in March 2002, the RO 
awarded a total rating based upon individual unemployability 
due to service-connected disabilities.

In this case, the Board finds that the preponderance of the 
objective medical evidence is against an increased rating, in 
excess of the present 60 percent, for arteriosclerotic 
cardiovascular disease.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of the 
reasonable-doubt doctrine.  38 U.S.C.A. § 5107(b) (old and 
new).

2.  Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

As noted above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson, 
Boyer, supra.  Also, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu, Routen, supra.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

As also previously noted, if a veteran is a former POW and 
was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; and, peptic 
ulcer disease.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran was a former POW and, as a combat veteran, the 
veteran is entitled to have any statement or testimony of 
relevant symptoms he presents accepted as satisfactory 
evidence of that incurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002). (The Board is assuming, for the purpose of our 
analysis that the veteran, as a former POW, had engaged in 
combat with the enemy.)  The evidence of record indicates 
that, as noted above, while the veteran indicated on his 1985 
POW medical history questionnaire on file that he suffered 
from vitamin deficiency and dysentery he did not report 
having malaria.  More important, the 1985 VA examiner 
specifically reported that there was no medical evidence of 
any current disability resulting from nutritional 
deficiencies, forced labor, or inhumane treatment while a 
POW.  Furthermore, in May 2002, the VA examiner diagnosed no 
residuals of malaria or dysentery.

Although private medical evidence dated in 2001 is to the 
effect that the veteran was treated for malaria since 1987, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that malaria 
was not reported when the veteran was examined for separation 
from service in December 1945, and the first post-service 
evidence of record of treatment for malaria is from the 
February 2001 record from Dr. R.C.A. who said he treated the 
veteran for malaria since 1987, more than 42 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
reported malaria to service or any incident of service has 
been presented.

The veteran has also contended that service connection should 
be granted for dysentery.  The record demonstrates that no 
dysentery was found in service or on separation from service.  
While the veteran checked "yes" to having dysentery at the 
time of his 1985 VA POW protocol examination, the examiner 
specifically reported that there was no medical evidence of 
any current disability resulting from nutritional 
deficiencies, forced labor, or inhumane treatment while a 
POW.  Moreover, in May 2002, the VA examiner diagnosed no 
residuals of malaria or dysentery.

Furthermore, the veteran has submitted no evidence to show 
that he currently has dysentery.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has dysentery has been presented.  See Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen, supra; 
Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that supports his claim. The evidence now of record 
fails to show that the veteran currently has malaria or 
dysentery related to service or to a service-connected 
disability.  Thus, these claims must be denied.  38 U.S.C.A. 
§§ 1101, 1110,1112, 1113, 5107(a); 38 C.F.R. §§ 3.303, 3.303, 
3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

3.  Special Monthly Compensation 

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350.  A veteran is in need of regular 
aid and attendance if he is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" 
status under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of section 3.352(a), these criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

Also, SMC may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities. The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s) (West. 2002); 
38 C.F.R. § 3.350(i) (2003).  The applicable laws and 
regulations contain no provision allowing for the 
consideration of nonservice-connected disabilities in the 
determination of housebound status for the purposes of SMC.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court of Appeals for 
Veterans Claims has held that it is logical to infer that 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance or 
that he is housebound.  It is alleged that he cannot manage 
on his own, that he is unable to walk, and that he is 
desperately in need of help because his disabilities prohibit 
his ability to adequately care for himself.

As indicated above, the veteran's service-connected 
disability results in a 60 percent  evaluation.  The May 2002 
VA examinations revealed that the veteran was still able to 
feed and dress himself.  While the examiner noted that the 
veteran walked slowly and with a cane and required assistance 
to bathe and use the bathroom, it was noted that the veteran 
had multiple ailments involving his joints, kidneys, heart 
and vision.  The VA examiner indicated that the veteran's 
behavior in this regard resulted from his poor vision, 
multiple joint pains that on flare-ups caused ambulation 
difficulties and were contributory factors to his being 
helpless, for which service connection is not in effect, and 
not from his service-connected cardiovascular disease that, 
she said "added to the above".  

After careful review of the entire evidence of record, 
including statements dated in June 2002 from Dr. R.C.A. 
addressing the veteran's need for assistance, the Board 
concludes that the veteran is clearly shown to be in need of 
additional assistance.  However, while the Board recognizes 
the severity of the veteran's disabilities and their impact 
on his daily life, the criteria for granting special monthly 
compensation benefits based on the need for regular aid and 
attendance are quite specific.  The medical findings reported 
in the record, including the above statement from a private 
physician, does not demonstrate that the appellant is 
bedridden or that he is unable to take care of his personal 
needs (dressing, bathing, going to the bathroom, eating) on a 
regular basis as a consequence of his service-connected heart 
disease.

Further, as noted, a total rating based upon individual 
unemployability due to service-connected disabilities has 
been in effect since August 2000.  The veteran also has other 
diagnosed non-service-connected disorders that involve 
significant impairment.

The June 2002 statement from Dr. R.C.A. is to the effect that 
the veteran was unable to perform self-care functions without 
problems.  The Board does not doubt that the veteran's 
service-connected heart disability has resulted in a 
significant level of social and occupational impairment.  
However, the criteria for the need for aid and attendance 
under 38 C.F.R. § 3.352(a) simply have not been met in this 
case.  Likewise, there is no indication that the veteran is 
confined to his dwelling and the immediate premises on 
account of his service-connected disability.  As such, the 
record does not establish that the veteran is permanently 
housebound by reason of a service-connected disability or 
disabilities.

Overall, the Board finds that the criteria for SMC on the 
basis of needing regular aid and attendance or being 
housebound have not been met in this case, and the claim of 
entitlement to SMC must be denied.  As the preponderance of 
the evidence is against the veteran's claim for this benefit, 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b) (West 
2002) is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

ORDER

A rating in excess of 60 percent for arteriosclerotic 
cardiovascular disease is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claims of entitlement 
to service connection for hypertension, beriberi, and/or 
malnutrition is denied.

Service connection for dysentery is denied.

Service connection for malaria is denied.

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.


REMAND

As noted above, the VCAA, substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as 
to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, supra; Charles v. 
Principi ,supra.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In November 2003, the Board received a lengthy written 
statement from the veteran regarding his claims, with 
additional medical evidence, much of it duplicative of that 
previously received.  However, two new records were submitted 
by the veteran: a record dated February 26, 2002, from Dr. 
M.A.C. indicates that the veteran was treated for a renal 
stone and hypertensive heart disease; and a July 3, 2003, 
record from Dr. P.N.T. indicates the veteran was treated for 
flank pain and diagnosed with nephrolithaiasis.  The veteran 
did not provide a waiver of initial RO consideration of this 
new evidence. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim for service connection 
for a kidney disorder and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
kidney disorder at issue since July 2003.  The 
RO should then request all pertinent medical 
records from these medical providers.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
kidney disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the September 2002 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



